Citation Nr: 0638505	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for thoracic outlet 
syndrome.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 until July 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural History

In April 1999, the RO received the veteran's claim of 
entitlement to service connection for residuals of a motor 
vehicle accident.  That claim has been developed as separate 
claims of entitlement to service connection for thoracic 
outlet syndrome, a neck disorder, and a headache disorder.  
The June 1999 rating decision denied the veteran's claims.  
The veteran disagreed with the June 1999 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 1999.

In July 2005, the Board remanded these issues for further 
development.
A supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center in April 2006 which continued 
the previous denials of service connection for thoracic 
outlet syndrome, a neck disorder, and a headache disorder.  
These issues are once again before the Board.
 
In August 2006, the Board received additional medical 
evidence from the veteran which had not been reviewed by the 
agency of original jurisdiction  In November 2006, the 
veteran's representative waived agency of original 
jurisdiction consideration of such evidence.  38 C.F.R. 
§ 20.1304 (2006).




FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's headache disorder is not related to the in-service 
motor vehicle accident or any other incident of the veteran's 
military service.

2.  The competent medical evidence indicates that the 
veteran's thoracic outlet syndrome is not related to an in-
service motor vehicle accident or any other incident of the 
veteran's military service.

3.  The competent medical evidence indicates that the 
veteran's neck disability is not related to the in-service 
motor vehicle accident or any other incident of the veteran's 
military service.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Thoracic outlet syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a headache 
disorder, thoracic outlet syndrome, and a neck disability all 
of which he contends were caused by an in-service motor 
vehicle accident.  Because the medical history and the 
veteran's contentions are similar as to all three claims, the 
Board will address them together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in May 
2001, August 2003, October 2003, September 2005, and February 
2006, which were specifically intended to address the 
requirements of the VCAA.  The VCAA letters informed the 
veteran of the evidence necessary to establish direct service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [A VA medical opinion was obtained in March 2006.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the September 2005 and February 2006 VCAA letters, the AMC 
specifically informed the veteran to submit any evidence in 
his possession that pertained to his claims.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
as the veteran's claims were initially adjudicated by the RO 
in September 1999, prior to the enactment of the VCAA, 
compliance with the notice provisions of the VCAA was both a 
legal and practical impossibility.  VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  

The veteran's claims were readjudicated, following the 
issuance of VCAA letters in May 2001, August 2003, October 
2003, September 2005, and February 2006, and after that the 
veteran was allowed the opportunity to present evidence and 
argument in response.  See the SSOC's issued in March 2003, 
November 2004, and April 2006.  The Board accordingly finds 
that there is no prejudice to the veteran in the timing of 
the VCAA notice.  Moreover, the veteran has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has his claimed 
disabilities.  The veteran's claims were denied based on 
element (3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the service-connection claims.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.

Because the Board concludes below that the preponderance of 
the evidence is against the claims for service connection for 
thoracic outlet syndrome, a neck disability, and a headache 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
In any event, the AMC provided notice of elements (4) and (5) 
in the April 2006 SSOC.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

The evidence of record includes service medical records, 
private and VA medical records, Social Security 
Administration records, and a report of VA medical opinion 
which obtained pursuant to the Board's July 2005 remand.  

The veteran was not afforded a VA examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  
In this case, there is sufficient competent medical evidence 
on file - the private and VA treatment records, the 
statements of Dr. J.F., D.C., and the report of the March 
2006 VA medical opinion - for VA to make a decision on the 
claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has provided argument on his behalf.  In 
August 2003, the veteran was afforded the opportunity to 
request a hearing with RO personnel; he did not request such 
a hearing.  He has not requested a hearing before a Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to all three issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Evaluation of medical evidence

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met for all 
three claims.  It is uncontroverted that the veteran is 
currently diagnosed as having a headache disorder, thoracic 
outlet syndrome, and a cervical spine disability.

Concerning Hickson element (2), the Board will separately 
discuss in-service disease and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of any complaints or 
diagnosis relating to a headache disorder, thoracic outlet 
syndrome, or a cervical spine disability.  

With respect to in-service incurrence of injury, the 
veteran's service medical records reflect that in April 1986, 
the veteran was in a motor vehicle accident involving a jeep.  
He had abrasions to the head and right knee.  He also 
suffered an injury to the left upper quadrant of the abdomen; 
the assessment was a soft-tissue injury to the left costal 
arch due to the impact of the steering wheel.  He had no 
complaints of headaches and an examination the day after the 
accident revealed that the neck was without pain.  

Although there is no specific evidence of injuries congruent 
with the currently claimed disabilities, it is uncontroverted 
that the veteran was involved in an in-service motor vehicle 
accident.  Accordingly, Hickson element (2) is arguably 
satisfied for the purposes of this decision.

With respect to crucial Hickson element (3), medical nexus, 
with respect to the headache disorder, there is of record 
only one competent nexus opinion, which is contained in a 
March 2006 VA medical opinion.  That opinion was not 
favorable to the veteran's claim.  The VA physician stated 
that there was no evidence to associate the relatively minor 
injuries the veteran sustained in the April 26, 1986 motor 
vehicle accident with his current headache disorder.  The 
physician noted that the service medical records were 
completely negative for headaches, and that the veteran did 
not have any complaints of headaches immediately after the 
motor vehicle accident or for the remainder of his active 
service.

The only evidence which purports to relate the veteran's 
current headache disorder to events in service comes from the 
statements of the veteran himself.  However, it is now well 
established that laypersons, such as the veteran, without 
medical training are not competent to relate those symptoms 
to a particular diagnosis or specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2006) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].



The Board additionally notes that in essence the veteran has 
contended that he has experienced headaches continually since 
service.  In his October 2000 VA Form 9, the veteran alleged 
that he took over-the-counter medication for his headaches 
for the previous 14 years (i.e. since 1986) rather than 
seeking treatment from a medical professional.  However, as 
was alluded to by the VA physician, there were no complaints 
of headaches following the in-service motor vehicle accident; 
a headache disorder was not diagnosed in service; and the 
objective evidence of record establishes the onset of 
headache symptomatology at the earliest in 2000, over 11 
years after service.  Such negative evidence outweighs the 
veteran's statements.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999), [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology].  Such evidence is lacking in this 
case.  In short, Hickson element (3) cannot be met by 
continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that the veteran's headache disorder is related to the in-
service motor vehicle accident or any other incident of the 
veteran's military service..  Hickson element (3) is not met, 
and the veteran's claim fails on that basis.

As for the claims of service connection for thoracic outlet 
syndrome and a neck disability, there is conflicting evidence 
regarding a relationship, or lack thereof, between the two 
disabilities and the in-service motor vehicle accident. 

The evidence reflecting that a relationship exists between 
the thoracic outlet syndrome and/or the cervical spine 
disability and the in-service motor vehicle accident includes 
the following: a March 2000 VA outpatient treatment record
and three statements from J.F., D.C.

The March 2000 VA outpatient treatment record reflects that 
the veteran was receiving follow-up treatment for upper 
extremity paresthesia and a C5-C6 disc bulge "secondary to a 
jeep accident".    

Dr. J.F., in an October 1999 statement, noted that the 
veteran reported that his symptoms started after the in-
service motor vehicle accident and opined that the veteran's 
thoracic outlet syndrome and cervical spine disability were 
related thereto.  In an August 2005 statement, Dr. J.F. 
opined that "[i]t is to a reasonable degree of probability 
that his cervical disc condition as well as his thoracic 
outlet [syndrome] is directly related to [the 1986] MVA" and 
that "[t]his is substantiated on [X-ray] as well as MRI 
scans."  In an April 2006 statement, Dr. J.F. opined that 
"[i]t is my professional opinion to a reasonable degree of 
probability that it is as likely as not tat the diagnos[es] 
of cervical disc syndrome, cervical radiculopathy, cervical 
subluxation complexes and a hypolordotic cervical curvature 
are a direct result of the motor vehicle accident [in 
service]."

The evidence reflecting no medical nexus are the following: a 
December 1991 statement and a January 1993 report completed 
by L.L., M.D., and the March 2006 VA medical opinion.  

In a December 1991 statement, Dr. L.L. opined that the 
veteran's work was causing thoracic outlet syndrome.  In a 
January 1993 report for worker's compensation purposes, Dr. 
L.L. noted that the veteran had a work accident in June 1990, 
that the diagnosis was thoracic outlet syndrome, and that he 
did not have a prior disability.  In other words, Dr. L.L. 
related the thoracic outlet syndrome to a post-service work 
injury; he further indicated that the problem had started in 
1990 and that there had been no previous problems (i.e. 
between service and 1990).  

The report of the March 2006 VA medical opinion reveals that 
the VA physician indicated that there was no evidence to 
associate the relatively minor injuries he sustained in the 
April 26, 1986 motor vehicle accident to his thoracic outlet 
syndrome and cervical spine disability.  The VA physician 
based the opinion on a review of the veteran's claims file, 
to include the service medical records.  The physician noted 
that the service medical records were completely negative for 
thoracic outlet syndrome and neck conditions, and that the 
veteran did not have any complaints of neck pain or shoulder 
symptomatology immediately after the motor vehicle accident 
or for the remainder of his active service.  The physician 
also noted that the veteran did not complain of upper 
extremity symptomatology until March 1989, after lifting at 
work, and that the veteran's most recent treatment started in 
March 1997 after three-week history of left shoulder pain and 
acute neck pain after snow shoveling.  The physician ascribed 
the veteran's thoracic outlet syndrome and neck problems to 
post-service events on the job and at home.

The Board has carefully evaluated the conflicting medical 
opinion evidence and for reasons stated immediately below 
finds that the evidence against the claim 
(i.e. that which found no connection between the veteran's 
claimed disabilities and his military service) outweighs the 
evidence in favor. 

The evidence in favor of the claim, namely the March 2000 VA 
treatment record and the various statements of J.F., D.C., 
all appear to be based on the veteran's own representations 
of what occurred in service, as well as his contentions that 
the thoracic outlet syndrome and neck problems existed 
continually after service.  
As such, they are no better that the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence].

These medical opinions statements are clearly - and 
apparently solely - predicated on the veteran's reporting of 
injuries allegedly sustained in the April 1986 in-service 
motor vehicle accident, as well as his reports continuity of 
symptomatology thereafter.  There is no indication that 
either the VA health care provider or Dr. J.F. reviewed the 
veteran's service medical records, his claims file, or even 
early post-service medical records.

The question then becomes whether the veteran's statements 
are accurate and credible.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) [in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion; the Board may not, however, disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Therefore, the question is whether the veteran's reporting of 
continuity of symptomatology starting with the April 1986 
accident is credible.  In addition to statements obviously 
provided to certain health care providers, in an October 2000 
VA Form 9 the veteran reported that he had used over-the-
counter medication to treat his neck symptomatology during 
the first few post-service years, thus suggesting that he had 
had continuity of symptomatology since separation from active 
service.  

However, the objective medical evidence does not in fact 
reveal continuity of symptomatology regarding the veteran's 
neck and upper extremities after the in-service motor vehicle 
accident in April 1986. The service medical records show no 
complaints of neck or upper extremity symptomatology 
immediately following the motor vehicle accident in April 
1986 or for the remainder of his active service.    
The almost three volumes of early post-service medical 
evidence, moreover, show that the veteran's neck and upper 
extremity symptomatology began at the earliest in March 1989, 
over eight months after his separation from active service, 
and specifically following work-related exertion.  

The veteran was treated or evaluated on numerous occasions 
from 1989 to 1993 with regard to his worker's compensation 
claim.  At no time during that time period did he report that 
he had had neck and upper extremity symptomatology since an 
in-service motor vehicle accident in April 1986.  Moreover, 
at a September 2003 private medical examination, the veteran 
reported that he was in a motor vehicle accident almost 20 
years earlier, but that his neck and upper extremity symptoms 
began several years after that accident.  In other words, the 
veteran denied continuity of symptomatology after the 1986 
motor vehicle accident to a private doctor in September 2003.  

In short, the objective evidence of record establishes the 
onset of neck and upper extremity symptoms at the earliest in 
March 1989, over eight months after separation from service 
and well after the motor vehicle accident in April 1986.  
Crucially, at the time and for years thereafter the veteran's 
problems were ascribed to work-related incidents.  Only much 
later, and in connection with his claim for monetary benefits 
from the government, did the veteran change his story and 
allege that his problems began in service.  It therefore 
strongly appears that the veteran has been tailoring his 
medical history to the forum in which he finds himself.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]. 

In short, the opinions which are favorable to the veteran's 
claim are based on the veteran's self-serving reports, which 
lack credibility in light of entire record discussed above.  
The opinions against the claim, on the other hand, appear to 
be consistent with the veteran's objective medical history 
and are entitled to far more weight.

The Board places the greatest weight on the March 2006 
opinion of the VA physician because that opinion was based on 
a review of the veteran's claims file, to include the service 
medical records and the objective post-service medical 
findings showing a lack of continuity of symptomatology 
regarding the neck and upper extremities  

To the extent that the veteran himself is asserting that his 
thoracic outlet syndrome and cervical spine disability are 
related to his in-service motor vehicle accident, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In summary, element (3) has not been met, and the claims of 
entitlement to service connection for thoracic outlet 
syndrome and cervical spine disability fail on that basis.

Conclusion

The Board observes in passing that the veteran has not 
contended, and the record on appeal does not show, that any 
other incident of his military service caused the three 
claimed disabilities. 

In conclusion, for reasons explained above, the Board finds 
that a preponderance of the evidence supports the conclusion 
that the veteran's headaches, thoracic outlet syndrome and 
neck disability were not incurred or aggravated by active 
service.  The claims are accordingly denied.


ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for thoracic outlet 
syndrome is denied.

Entitlement to service connection for a neck disability is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


